 Case: 1:20-cv-00129-SNLJ Doc. #: 13 Filed: 08/12/20 Page: 1 of 10 PageID #: 75




                United States District Court
                Eastern District of Missouri
                  Southeastern Division




Albert L. Merrell                                   Civil Action No.
                Plaintiff                           1:20-CV-00129-SNLJ

      vs

United States Postmaster General
Megan J. Brennan, National Assoc.
of Letter Carriers, American Postal
Workers Union
                 Defendants


MOTION IN OPPOSITION OF MOTION TO DISMISS OF DEFENDANT
NATIONAL ASSOCIATION OF LETTER CARRIERS, AFL-CIO


Plaintiff, Albert Merrell, hereby submits its opposition to to defendants

Motion to Dismiss the Complaint. The Plaintiffs complaint meets the

standards governing the form of a complaint as required by Federal Rule

of Civil Procedure 8(a). The Court has jurisdiction over the defendant and

the complaint sufficiently alleges causation and harm. Accordingly motion

should be denied.


                                   1
Case: 1:20-cv-00129-SNLJ Doc. #: 13 Filed: 08/12/20 Page: 2 of 10 PageID #: 76




Dated: August 9, 2020
       Sikeston, MO




                                    ……………………………………………
                                    Albert L. Merrell
                                    205 Lillian Drive
                                    Sikeston, MO 63801
                                    573-380-4768
                                       mrle_04@yahoo.com




                                   2
 Case: 1:20-cv-00129-SNLJ Doc. #: 13 Filed: 08/12/20 Page: 3 of 10 PageID #: 77




Prior to filing a Civil Action under Title Vll of Civil Rights Act of 1964 (Age

Discrimination in Employment Act of 1967) a Federal sector complainant

must first exhaust the administrative process. EEO process began

approximately November 2017 with final EEO action on April 18, 2020.

Under (ADEA) Age Discrimination in Employment Act Civil Action is

authorized within 90 days of Agency final action (4-22-20) 29 C.F.R.

Section 1614.408. No party filed an administrative appeal.


The Commission (EEO) is empowered in actions vs. governmental

organizations and Labor Unions. EEO did not make determination on

employer or union actions until EEO final action. The 90 day authorization

of Civil Action need apply to employer and union. Seniority date never

changed until January 2018 during EEO process.




                                        3
Case: 1:20-cv-00129-SNLJ Doc. #: 13 Filed: 08/12/20 Page: 4 of 10 PageID #: 78




November 2017 job bid was a manual bid, with form provided by

management. Postmaster and current NALC Steward were present, as in

office computer was used to bid job November 2017. USPS online job bid

system would not accept job bid. Manual bid form was used to bid

job with August 21, 1993 seniority date. The manual bid with seniority date

was accepted with job awarded. Postmaster with (NALC) knowledge

changed seniority date with no notice to Plaintiff. Filing Civil action

involving union concerning January 2018 action or January 2019 job bid

could terminate EEO process.




                                       4
Case: 1:20-cv-00129-SNLJ Doc. #: 13 Filed: 08/12/20 Page: 5 of 10 PageID #: 79




Seniority date shown in Sikeston office as August 1993 since moving to

office in February 2012. A grievance (APWU) concerning Collective

Bargaining Agreement violations was filed from Charleston office prior to

2012. This lead to Global Settlement Remedy. Management in Sikeston

office knew of grievance: No grievance concerning seniority date, as

seniority date never changed until EEO process (January 2018). Seniority

dates are handled “Local” in USPS. A reason to know or should have

known is not present. Arbitration involving Plaintiff, USPS, APWU, or NALC

under unresolved issues of Global Settlement was never entered , with no

timely exceptions.


NALC Steward and Postmaster were contacted and had prior knowledge

concerning January 19, 2019 job bid. Forms were sent to EEO on January

21, 2019.
                                    5
Case: 1:20-cv-00129-SNLJ Doc. #: 13 Filed: 08/12/20 Page: 6 of 10 PageID #: 80




The January 2018 change of seniority date predetermined job bid of

January 2019. Management and NALC were aware action would change

results of job bidding; thus possible evasion of purpose of Age

Discrimination in Employment Act. In previous talks with NALC Steward

(September 2017) contact information for an APWU official was provided

to enable understanding of Global Settlement.


Motion to dismiss does not consider governing Federal provisions such as

administrative action (EEO). The completion of EEO process, (4-22-20)

need in this case begin 6 month time frame (DelCostello v Teamsters 462

US 151). Federal statute of limitations for this cause of action would follow

EEO 90 day authorization from final Agency action.




                                    6
Case: 1:20-cv-00129-SNLJ Doc. #: 13 Filed: 08/12/20 Page: 7 of 10 PageID #: 81




Seniority date change predetermined job bid of January 2019 and all

issues routinely using seniority. Seniority date change makes an ongoing

issue. On 6-26-20, 6-27-20 and 7-18-20 instances arose using seniority to

determine working scheduled day off and force overtime. Every year

seniority is used to determine vacations. Union Representatives, in this

case, made lack of grievance and/or arbitration option known. This was

not fair representation.




                                    7
Case: 1:20-cv-00129-SNLJ Doc. #: 13 Filed: 08/12/20 Page: 8 of 10 PageID #: 82




For the foregoing reasons and others discussed in Plaintiff’s complaint, the

present Motion to Dismiss should be denied.




                                    8
Case: 1:20-cv-00129-SNLJ Doc. #: 13 Filed: 08/12/20 Page: 9 of 10 PageID #: 83




I, Albert L. Merrell, certify that on August 10, 2020 a copy of this Motion In

Opposition to Motion to Dismiss of NALC, was emailed to:


Marilyn S. Teitelbaum mst@schuchatcw.com

James I. Singer         jis@schuchatcw.com


A copy was mailed via United States Mail to:

SCHUCHAT, COOK & WERNER
555 Washington Avenue, Ste. 520
St. Louis, MO 63101-1239


I, Albert L. Merrell, certify that on August 10, 2020 a copy of this Motion In

Opposition to Motion to Dismiss of NALC, was emailed to:


Peter D. DeChiara        pdechiara@cwsny.com

Olivia R. Singer         osinger@cwsny.com




                                     9
Case: 1:20-cv-00129-SNLJ Doc. #: 13 Filed: 08/12/20 Page: 10 of 10 PageID #: 84




I, Albert L. Merrell, certify that on August 10, 2020 a copy of this Motion In

Opposition to Motion to Dismiss of NALC was emailed to the Court:

MOED_SRL_Filings@moed.uscourts.gov


Also mailed August 10, 2020 via U.S. Mail to:

Rush Hudson Limbaugh Sr.
U. S. Courthouse
555 Independence Street
Cape Girardeau, MO 63703




                                   …………………………………………
                                   Albert L. Merrell
                                   205 Lillian Drive
                                   Sikeston, MO 63801
                                   573-380-4768
                                   mrle_04@yahoo.com


                                     10
